Exhibit 10.52

 

McDermott International, Inc.
2020 Key Employee Retention Plan

1.Purpose. This McDermott International, Inc. 2020 Key Employee Retention Plan
(the “Plan”) is designed to align the interests of McDermott International, Inc.
(the “Company”) and eligible key employees of the Company.

2.Effective Date. The Company, intending to be legally bound, hereby adopts the
Plan effective as of January 1, 2020 (the “Effective Date”). The Plan will
continue from the Effective Date until December 31, 2020, unless earlier
terminated by the Company in accordance with Section 7(e) (the “Term”). The
expiration of the Term shall not in any event reduce or adversely affect any
amounts due to any Participant hereunder.

3.General. The compensation provided under the Plan is intended to be in
addition to all other compensation payable to Participants under any employment
agreement or incentive plan or program in effect with the Company Group.

4.Definitions. For purposes of this Plan:

“Board” means the Company’s Board of Directors.

“Cause” means, with respect to a Participant, “Cause” as defined in any
employment agreement between the Participant, on the one hand, and the Company
or any of its subsidiaries, on the other hand, or, if no such agreement exists
or such term is not defined therein, means any of the Participant’s
(a) continued failure to perform substantially the Participant’s duties with the
Company Group (occasioned by reason other than the Participant’s physical or
mental illness, death, or Disability) after a written demand for substantial
performance is delivered to the Participant by the Senior Vice President, Chief
Human Resources Officer, which specifically identifies the manner in which the
Senior Vice President, Chief Human Resources Officer or the Chief Executive
Officer believes that the Participant has not substantially performed his or her
duties, after which he or she shall have 30 days to defend or remedy such
failure to substantially perform his or her duties, (b) the Participant engaging
in illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company Group, or (c) the Participant’s conviction of, with no
further possibility of appeal for, or the Participant’s plea of guilty or nolo
contendere to, any felony.

“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.

“Committee” means the Compensation Committee of the Board.

“Company Group” means the Company and its direct and indirect affiliates and
subsidiaries.

 

KE 6455075

--------------------------------------------------------------------------------

 

“Disability” means, with respect to a Participant, “Disability” as defined in
any employment agreement between the Participant, on the one hand, and the
Company and any of its subsidiaries, on the other hand, or, if no such agreement
exists or such term is not defined therein, means a “permanent and total
disability” within the meaning of Section 22(e)(3) of the Code, as determined by
the Senior Vice President, Chief Human Resources Officer in good faith, upon
receipt of medical advice that the Senior Vice President, Chief Human Resources
Officer deems sufficient and competent, from one or more individuals selected by
the Senior Vice President, Chief Human Resources Officer who are qualified to
provide professional medical advice.

“Effective Date” has the meaning set forth in Section 2.

“Emergence Date” means the effective date of the Plan of Reorganization.

“Participant” has the meaning set forth in Section 5.

“Participation Period” means each successive calendar quarter commencing during
the Term. For the sake of clarity, the first Participation Period is January 1,
2020 through March 31, 2020, the second Participation Period is the April 1,
2020 through June 30, 2020, the third Participation Period is July 1, 2020
through September 30, 2020, and the fourth Participation Period is the
October 1, 2020 through December 31, 2020.

“Plan” has the meaning set forth in Section 1.

“Plan of Reorganization” means the Chapter 11 Plan of Reorganization of
McDermott International, Inc. and its Debtor Affiliates, as finally approved by
the U.S. Bankruptcy Court.

“Qualifying Termination” means a termination of a Participant’s employment with
the Company and its subsidiaries due to death or Disability or by the Company
without Cause.

“Quarterly Retention Opportunity” means, in the case of any Participant, (a) the
incentive payable to such Participant under the Plan for the applicable
Participation Period, as determined by the Company at the time of the
Participant’s selection to participate in the Plan and (b) to the extent the
Company implements an equity incentive plan following the Emergence Date and the
Participant is eligible to participate in such plan and granted an award
thereunder in accordance with allocation schedule set forth in the Plan of
Reorganization, then, for each Participation Period starting after the date on
which such award is granted, the Participant’s annual target bonus opportunity
for 2019.

“Section 409A” means Section 409A of the Code.

“Term” has the meaning set forth in Section 2.

5.Eligible Participants. Each person designated by the Committee from time to
time shall be a “Participant” under the Plan and eligible to receive a Quarterly
Retention Opportunity with respect to each Participation Period.

2

--------------------------------------------------------------------------------

 

6.Term of Participation.

(a)Subject to the provisions of the Plan and any participation agreement granted
hereunder, each Participant shall earn a Quarterly Retention Opportunity as of
the end of each Participation Period so long as the Participant remains employed
by the Company Group through the end of the applicable Participation Period.
Notwithstanding the foregoing, if a Participant incurs a Qualifying Termination
prior to the end of a Participation Period, such Participant shall be entitled
to receive the full Quarterly Retention Opportunity for such Participation
Period.

(b)The Participant shall not be eligible to earn a Quarterly Retention
Opportunity with respect to any calendar quarter that commences following the
end of the Term.

(c)Any Quarterly Retention Opportunity required to be made under the Plan shall
be paid on a fully vested basis by the Company as soon as possible after the end
of the applicable Participation Period and in no event later than 45 days
following the end of the applicable Participation Period (or, if the Participant
becomes entitled to such Quarterly Retention Opportunity as a result of a
Qualifying Termination prior to the end of a Participation Period, then as soon
as possible after such Qualifying Termination and in no event later than 30 days
following such Qualifying Termination).

7.Plan Administration. The Plan shall be administered by the Company. The
Company is given full authority and discretion within the limits of the Plan to
establish such administrative measures as may be necessary to administer and
attain the objectives of the Plan. The Company shall have full power and
authority to construe and interpret the Plan and any interpretation by the
Company shall be binding on all Participants and shall be accorded the maximum
deference permitted by law.

(a)All rights and interests of Participants under the Plan shall be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In the event of any sale, transfer, or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation, or otherwise, the Company may
assign the Plan.

(b)Any payment to a Participant in accordance with the provisions of the Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Company Group, and the Company may require Participant, as a condition precedent
to such payment, to execute a receipt and release to such effect.

(c)Payment of amounts due under the Plan shall be provided to a Participant in
the same manner as such Participant receives his or her regular paycheck or by
mail at the last known address of such Participant in the possession of the
Company. The Company will deduct all applicable taxes and any other withholdings
required to be withheld with respect to the payment of any award pursuant to the
Plan.

3

--------------------------------------------------------------------------------

 

(d)The Company shall not be required to establish any special or separate fund
or to make any other segregation of assets to ensure the payment of any award
provided for hereunder. Quarterly Retention Opportunity payments shall not be
considered as extraordinary, special incentive compensation, and it will not be
included as “earnings,” “wages,” “salary,” or “compensation” in any pension,
welfare, life insurance, or other employee benefit plan or arrangement of the
Company Group.

(e)The Company, in its sole discretion, will have the right to modify,
supplement, suspend, or terminate the Plan at any time; provided that, except as
required by law, the Plan may not be amended or terminated in any way adverse to
any Participant unless (i) Committee obtains the prior written consent of the
affected Participants or (ii) the Committee reasonably determines such change is
reasonably necessary to obtain any governmental (including court) approvals
required to make the Plan effective before the Emergence Date; and provided,
further, that, on and following the Emergence Date and prior to the end of the
Term, the Plan shall not be terminated without the consent of all Participants
in the Plan.

(f)Nothing contained in the Plan shall in any way affect the right and power of
the Company to discharge any Participant or otherwise terminate his or her
employment at any time or for any reason or to change the terms of his or her
employment in any manner.

(g)Except as otherwise provided under the Plan, any expense incurred in
administering the Plan shall be borne by the Company.

(h)Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.

(i)The administration of the Plan shall be governed by the laws of the State of
Texas, without regard to the conflict of law principles of any state. Any
persons or corporations who now are or shall subsequently become parties to the
Plan shall be deemed to consent to this provision.

(j)The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A. To the extent that the Plan is not exempt from the
requirements of Section 409A, the Plan is intended to comply with the
requirements of Section 409A and shall be limited, construed, and interpreted in
accordance with such intent. Notwithstanding the foregoing, in no event
whatsoever shall the Company be liable for any additional tax, interest, income
inclusion, or other penalty that may be imposed on a Participant by Section 409A
or for damages for failing to comply with Section 409A.

****

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused the Plan to be signed by its duly
authorized officer as of the date first set forth above.

MCDERMOTT INTERNATIONAL, INC.

 

 

 

By:

 

/s/ Tosha Perkins

 

 

Name:

 

Tosha Perkins

 

 

Title:

 

Senior Vice President, Chief Human Resources Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to 2020 Key Employee Retention Plan]